The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,167,310, claims 1-15 of U.S. Patent No. 10,519,196, and over claims 1-16 of U.S. Patent No. 9,962,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘310 and ‘480, commonly recite a system, closable to the atmosphere, and corresponding methods, for obtaining a platelet poor plasma, and platelet enriched or cellular fraction derived from separating blood into fraction components by centrifuging or in a centrifuge, comprising collection tube, separation gel with density of 1.04 to 1.09 g/cm3, first and second collection syringe for collecting different blood components, attaching filter unit and needle. The instant claims are generally genus to the more specific, species claims of patents ‘310, ‘196 and ‘480.

s 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 In claim 4, “with stable vacuum of 18-24 months” is vague and indefinite as to what constitutes “stable” and since conditions to take place during the 18-24 months are not defined.
In claim 6, the nexus or structural or functional relationship between the recited “vessel” other system components is unclear and it is unclear if the recited “plasma enriched with platelets” or “cellular fraction…” refers back to the same plasma or cellular fraction introduced in claim 1.
In claim 7, “fluoride salts as water solution” is confusing and non-idiomatic, it is unclear whether either of fluoride salts or lyophilized material, if present, has been “wet or dry sprayed” and “the collection tube inner wall” lacks antecedent basis.
In claim 8, it is unclear if the recited “white blood cells” and “cellular fraction” refer back to the same cells or fraction introduced in claim 1.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esteron WO Document 2010/122548 in view of Dorian et al patent 8,105,495, Leach et al PGPUBS Document US 2005/0109716 and Hedrick et al patent 7,514,075.
With respect to independent system claims 1, Esteron teaches an assembly system operable for obtaining a cellular fraction enriched with defined cells effective in promoting a defined cellular response from an in vivo cellular blood sample comprising:
a collection tube for collecting a cell suspension (20);

at least one stopper for maintaining such tube closeable to the atmosphere (22, page 11, 5th paragraph) to maintain a vacuum;
a portion of separation gel (28) at a density of 1.04-1.09 gr/cm3 (Page 12 lines 

10-16);

a first  syringe with attached needle for collecting a cell depleted fluid (Page 18 line 29 -Page 19 line 2 );
a second collection syringe with attached needle for collecting the enriched cellular portion (Page 19 lines 11-14); and,

wherein the tube and components of said system within the tube are closable to the atmosphere by virtue of the aforementioned stopper; 
further wherein said cell suspension collection tube contains said gel and said anticoagulant (Page 18 lines 18-22); 
and said tube is adapted such that, when containing cell suspension and centrifuged after treatment yields separation fractions, a first fraction comprising cellular fluid, a second fraction comprises gel layer, a third fraction comprises enriched cellular portion on top of the gel layer and a fourth fraction comprises a cell poor portion (Page 14 lines 6-11).  
Esteron discloses filters in various portions of the system, including a filter unit for filtering blood cells or impurities  such as filter 46 in the test tubes for filtering of large cellular material to block passage of large cellular material (page 12, 5th paragraph) or slider filter 130 to filter out white blood cells from platelets (page 15, 4th paragraph).
For independent method claim 10, the disclosed system of Esteron is employed for separation of fractions of whole blood including red blood cells, white blood cells, platelet-rich and plasma-rich fractions, the fractions being relatively enriched in plasma, and relatively depleted in platelets respectively, as required for independent claim 5 (see for instance page 1-3 of the Summary portion of Esteron). Also disclosed is the separation gel being a barrier-forming polymer such as polyolefin, or polyacrylic (Esteron at page 12 lines 10-16).

The claims all differ from Esteron by requiring that the second collection syringe, itself, contains the filter unit. However, Hedrick teaches a method for concentrating and fractionating particles according to their size from a liquid sample, which comprises centrifuging a blood sample from which a fraction depleted in white blood cell content, is to be collected by syringe. Such syringe of Hedrick contains at least one filter (column 32, lines 55-64), with Hedrick also teaching filters in the system as having a pore size of as low as 220 um which would be operative for separating cellular or white blood cells from collected blood fractions. See column 3, lines 16-20 regarding fluid source as being or containing blood, column 7, lines 29-45 regarding separation of lymphocytes, hence white blood cells and column 12, lines 1-8 regarding membrane filters of the required pore size being located in collection syringe. 
Hence, it would have been obvious to one of ordinary skill in the blood sampling and collection arts to have augmented the Esteron system by including such filter in the second collection syringe, as taught by Hedrick, so as to obtain a highly purified, blood fraction product of the separated blood fraction products, depleted in white blood cell content for supply to patients having specific medical needs requiring a medically effective blood fraction product, which is required to be low in white blood cell content for medical purposes.
The claims also all differ from Esteron by requiring that the system, considered as a whole, is configured to be closable to the atmosphere, and remains closeable to the atmosphere during collection of fractions or portions in the syringes. However, Dorian et al teaches a process for separating platelet rich plasma from blood samples, 
Also, Leach teaches least one syringe having a needle and arranged and located within the collection tube (figures 4 and 5d), so as to minimize exposure of the collection tube to the atmosphere, or contamination and so as to collect fractions enriched in different blood components such as platelets and plasma, respectfully (see [0054, 0063-0070] regarding collection of second and third fractions with respective syringes and accompanying needles).
 It would have been further obvious to one of ordinary skill in the prior arts to have utilized an arrangement of collection tube, syringes and needles, in an outer centrifugal housing, as taught by Dorian and Leach, in the Esteron system, so as to minimize exposure of the collection tube to the atmosphere, or contamination and so as to collect fractions enriched in different blood components such as platelets and plasma, respectfully.
Esteron further or specifically discloses: the collection tube comprising glass, modified polyamide or polyethylene terephlate, or comprising layered polypropylene for claims 2, 3 and 11 (page 12, 3rd paragraph) ; 
th paragraph);
 the tube not necessarily being a “vacuum tube” for claim 5 (page 15, 2nd full paragraph); 
the system further comprising a kit including a vessel containing an agent such as thrombin for claim 6 and anticoagulant such as in the test collection tube for claim 7 (page 15, 2nd full paragraph);
the filter having a pore size adapted to reject a portion of white blood cells for claim 8 (page 15, 4th full paragraph)
further comprising a centrifuge adapted to centrifuge the tube at 300-2000g for claim 9 (page 14, 2nd paragraph);
the centrifugation resulting in platelet enrichment in platelet enriched plasma of 2-10 times compared to whole blood (page 14, 2nd paragraph) for claim 12;
a platelet-poor plasma being withdrawn before obtaining the plasma enriched portion or fraction (Example 1 spanning pages 18 and 19) for claim 13; 
and mixing the plasma enriched in platelets with thrombin for claim 14 (paragraph bridging pages 14 and 15).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 

the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/06/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778